EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Nathan, Reg. No. 44,256 on March 12, 2021.

The application has been amended as follows: 
Please cancel claims 1, 3, 5, 8, and 23-25.
Drawings

The drawings were received on 1/5/21.  These drawings are unacceptable.
The drawings of Figures 2 and 3 are objected to because the size of the text and the quality of the image renders the text in these figures illegible. In particular, for greater clarity in the text and images, drawings should be black and white, and not grayscale.  
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Reasons for Allowance
Claims 10-11 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, the recited limitations of claim 10 as a whole amounts to significantly more than a judicial exception, and the claim recites an inventive concept.  The claims recite  when the examiner reconsiders the data gathering steps in Step 2B, the examiner could determine that the combination of steps gather data in an unconventional way and, therefore, provide an “inventive concept,” rendering the claim eligible at Step 2B.
Claim 10 recites a system for determining treatment alternatives for a patient and the impact of the various treatment options on quality-adjusted life years (QALYs), and displaying this information in an adjustable graphic user interface. In particular, the claim recites, but the prior art does not teach or suggest a system programmed to:
generate alternative options of patient pathway and treatment options using the patient data and the patient's lifestyle values and preferences including:

calculating probabilities of having long term impairments or disabilities based on the probabilities of morbidity, 
surveying the patient using time-trade-off to weigh the possible long-term impairments or disabilities, and 
calculating an expected quality-adjusted life years (QALYs) and confidence interval of the alternative choices using the time trade-off weighing the possible long-term impairments or disabilities; and
 generate a graphical tool that compares the alternative choices of pathway and treatment options including displaying, on the display, the alternative choices, QALYs, confidence intervals, and trends on health outcome including time of recovery, medical consequences, frequency and regime of treatment, lifestyle changes, and adverse effects; 
adjusting any one of the patient pathways and displaying the effect of that adjustment on the alternative choices, QALYs, confidence intervals, and trends of heath outcome; 
providing, on the graphical tool, best choices of pathways and treatment for the patient, wherein the best choices are based on the computed confidence intervals including providing a quantification of whether potential new information derived from an additional or new diagnostic test will help to determine the optimal treatment plan.
The closest prior art references in the most recent search include Srivastava et al (US 8655682 B2), Soto et al (US 20110093288 A1), and Op Den Buijs et al (US 10593000 B2).

Soto (US 20110093288 A1) discloses a system including modeling treatment outcomes based upon patient data, and displaying treatment options including probability symptoms given various treatment options.  This system also includes the option to display probability confidence interval data and Whisker plots (Fig. 33), but does not disclose calculating an expected quality-adjusted life years (QALYs) and confidence interval of the alternative choices using the time trade-off weighing the possible long-term impairments or disabilities; and generating a graphical tool that compares the alternative choices of pathway and treatment options including displaying, on the display, the alternative choices, QALYs, confidence intervals, lifestyle changes, and adverse effects.
Op Den Buijs et al (US 10593000 B2) discloses a system for generating and displaying treatment options, including QALY data, and providing a recommendation for the optimal treatment strategy (Fig. 10).  Op Den Buijs does not disclose a graphical tool that compares the alternative choices of pathway and treatment options including 
Claims 11 and 17 inherit the allowable features of claim 10 through dependency and are therefore also rejected.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Rachel L. Porter/
Primary Examiner, Art Unit 3626